Citation Nr: 1806190	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating for left peripheral neuropathy with sciatic nerve impairment in excess of: 10 percent prior to November 18, 2011; 20 percent from November 18, 2011, to March 9, 2015; and 40 percent thereafter. 

2.  Entitlement to a rating for right peripheral neuropathy with sciatic nerve impairment in excess of: 10 percent prior to November 18, 2011; and 20 percent thereafter. 

3.  Entitlement to a rating for left peripheral neuropathy with femoral nerve impairment in excess of 20 percent. 

4.  Entitlement to a rating for right peripheral neuropathy with femoral nerve impairment in excess of 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from March 1964 to January 1968 and March 1975 to March 1979.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

A May 2016 rating decision: (1) increased the left sciatic impairment to 20 percent, effective November 18, 2011, and to 40 percent, effective March 10, 2016; (2) increased the right sciatic impairment to 20 percent, effective November 18, 2011; (3) granted a separate rating for left femoral impairment at 20 percent, effective November 18, 2011; and (4) granted a separate rating for right femoral impairment at 20 percent, effective November 18, 2011.  However, because the maximum disability ratings have not yet been assigned, the appeals remain properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2016, the Veteran testified before the undersigned Veterans Law Judge. 

In February 2017, the Board remanded for further development.  Substantial compliance was achieved through the May 2017 examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

FINDINGS OF FACT

1.  Prior to November 18, 2011, the bilateral sciatic nerves impairment did not result in an abnormality of gait and/or balance (interpreted as mild, incomplete paralysis). 

2.  Since November 18, 2011, the bilateral sciatic nerves impairment has resulted in severe numbness and other symptoms resulting in difficulty ambulating (interpreted as moderately severe, incomplete paralysis).

3.  Since November 18, 2011, the bilateral femoral nerves impairment has also resulted in severe numbness and other symptoms resulting in difficulty ambulating (interpreted as severe, incomplete paralysis). 

4.  The Veteran has never had muscular atrophy or complete paralysis. 


CONCLUSIONS OF LAW

1.  Prior to November 18, 2011, the criteria for a 10 percent rating, but no higher, for left peripheral neuropathy with sciatic nerve impairment have been met.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.68, 4.124a, Diagnostic Code (DC) 8520 (2017).

2.  Prior to November 18, 2011, the criteria for a 10 percent rating, but no higher, for right peripheral neuropathy with sciatic nerve impairment have been met.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.68, 4.124a, DC 8520 (2017).

3.  Since November 18, 2011, the criteria for a 40 percent rating, but no higher, for left peripheral neuropathy with sciatic nerve impairment have been met.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.68, 4.124a, DC 8520 (2017).

4.  Since November 18, 2011, the criteria for a 40 percent rating, but no higher, for right peripheral neuropathy with sciatic nerve impairment have been met.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.68, 4.124a, DC 8520 (2017).

5.  Since November 18, 2011, the criteria for a 30 percent rating, but no higher, for left peripheral neuropathy with femoral nerve impairment have been met.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.68, 4.124a, DC 8526 (2017).

6.  Since November 18, 2011, the criteria for a 30 percent rating, but no higher, for right peripheral neuropathy with femoral nerve impairment have been met.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.68, 4.124a, DC 8526 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contends that his bilateral sciatic and femoral nerve disabilities are more severe than currently rated.  See September 2017 codesheet.  For the reasons discussed below, the Board finds that: (1) prior to November 18, 2011, the bilateral sciatic nerves impairment warranted a 10 percent rating, but no higher; (2) since November 18, 2011, the bilateral sciatic nerves impairment has warranted a 40 percent rating, but no higher; and (3) since November 18, 2011, the bilateral femoral nerve impairment has warranted a 30 percent rating, but no higher.  

DC 8520 evaluates sciatic nerve impairments based on level of paralysis.  See 38 C.F.R. § 4.124a, DC 8520.  A 10 percent rating is warranted for mild, incomplete paralysis.  Id.  A 20 percent rating is warranted for moderate, incomplete paralysis.  Id.  A 40 percent rating is warranted for moderately severe, incomplete paralysis.  Id.  A 60 percent rating is warranted for severe, incomplete paralysis with marked muscular atrophy.  Id.  An 80 percent rating (maximum schedular) is warranted for complete paralysis (foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or lost).  Id. 

DC 8526 evaluates femoral nerve impairments based on level of paralysis as well.  See 38 C.F.R. § 4.124a, DC 8526.  A 10 percent rating is warranted for mild, incomplete paralysis.  Id.  A 20 percent rating is warranted for moderate, incomplete paralysis.  Id.  A 30 percent rating is warranted for severe, incomplete paralysis.  Id.  A 40 percent rating (maximum schedular) is warranted for complete paralysis (of the quadriceps extensor muscles).  Id. 

An October 2009 examiner noted: loss of light touch on both legs from toes to mid-thighs; lack of stamina and decreased strength; numbness to above the knees; decreased mobility and effect on daily activities, without abnormalities of gait or balance; and no muscle atrophy.  A November 2011 examiner noted: the Veteran's reports of constant numbness in the legs and feet, accompanied by difficulty standing due to "quivers" in leg muscles; mild, intermittent pain; moderate paresthesias and/or dysesthesias; severe numbness; and no muscle atrophy.  In a February 2013 correspondence, the Veteran reported pain in all extremities and the inability to feel any sensations of touch, heat, cold, or pressure from near the groin area to the toes.  An April 2013 examiner noted: the Veteran's reports of constant numbness and pain in the legs up to the upper thighs; less than normal muscle strength; and no muscle atrophy.  A May 2013 letter from Dr. Cusack described the Veteran's peripheral neuropathy as "severe" and prescribed limitations in standing, lifting, and other activities.  In a December 2013 correspondence, the Veteran reported that he does not feel anything from his hips to his toes and cannot walk long distances or drive/shop alone due to numbness and pain.  

A March 2016 examiner noted: the Veteran's reports of loss of sensation and a diffuse burning pain from the feet to the upper thighs bilaterally; moderate, constant pain; moderate paresthesias and/or dysesthesias; severe numbness; severe loss of balance causing falls around 4 to 5 times per day; total loss of light tough and position sense; normal muscle strength; and no muscle atrophy.  During the October 2016 hearing, the Veteran testified to constant numbness and burning from his toes to the mid-thighs, causing instability and difficulty walking.  A May 2017 examiner noted: the Veteran's reports of constant, severe loss of sensation from the toes to the mid-thighs bilaterally causing difficulty walking (requiring a cane at home and a wheelchair in public) and a severe burning pain from the toes to the mid-thighs bilaterally that occurs mostly at night (but sometimes during the day); severe, intermittent pain; severe paresthesias and/or dysesthesias; moderate numbness; abnormal gait due to guarding with regular wheelchair use; normal muscle strength; and no muscle atrophy.  A December 2017 record from Roseburg VAMC noted: difficulty walking due to foot/leg pain and numbness from the toes to mid-thighs; flare-ups during heat; and that the Veteran would benefit from adaptive aids.  A January 2018 addendum opinion clarified that the Veteran's condition requires adaptive aids, including an electric scooter or midwheel drive power wheelchair, with a possible option for a lift/carrier.  

Based on the evidence above, the Board finds that: (1) prior to November 18, 2011, the bilateral sciatic nerves impairment warranted a 10 percent rating, but no higher; (2) since November 18, 2011, the bilateral sciatic nerves impairment has warranted a 40 percent rating, but no higher; and (3) since November 18, 2011, the bilateral femoral nerve impairment has warranted a 30 percent rating, but no higher.  First, prior to November 18, 2011, the bilateral sciatic nerves impairment only warranted the currently assigned rating of 10 percent because abnormal gait or balance was not yet present; these symptoms are less severe than moderate or severe paralysis, which the Board interprets as requiring an abnormality of gait and/or balance.  Second, since November 18, 2011, the bilateral sciatic nerves impairment has warranted a 40 percent rating because of the severe numbness and other symptoms resulting in difficulty ambulating; however, a higher rating is not warranted because the Veteran has never had muscle atrophy or complete paralysis.  Third, since November 18, 2011, the bilateral femoral nerves impairment has warranted a 30 percent rating because of the severe numbness and other symptoms resulting in difficulty ambulating; however, a higher rating is not warranted because the Veteran has never had complete paralysis.  As such, the Board concludes that: (1) prior to November 18, 2011, the bilateral sciatic nerves impairment warranted a 10 percent rating, but no higher; (2) since November 18, 2011, the bilateral sciatic nerves impairment has warranted a 40 percent rating, but no higher; and (3) since November 18, 2011, the bilateral femoral nerve impairment has warranted a 30 percent rating, but no higher.  The Board encourages the Veteran to file for additional increased ratings if the conditions herein progress to result in muscle atrophy and/or complete paralysis.   


ORDER

A rating of 10 percent, but no higher, for left peripheral neuropathy with sciatic nerve impairment is continued for the period prior to November 18, 2011 (to the extent not precluded by the amputation rule).

A rating of 10 percent, but no higher, for right peripheral neuropathy with sciatic nerve impairment is continued for the period prior to November 18, 2011 (to the extent not precluded by the amputation rule).

A rating of 40 percent, but no higher, for left peripheral neuropathy with sciatic nerve impairment is granted since November 18, 2011 (to the extent not precluded by the amputation rule). 

A rating of 40 percent, but no higher, for right peripheral neuropathy with sciatic nerve impairment is granted since November 18, 2011 (to the extent not precluded by the amputation rule). 

A rating of 30 percent, but no higher, for left peripheral neuropathy with femoral nerve impairment is granted since November 18, 2011 (to the extent not precluded by the amputation rule).  

A rating of 30 percent, but no higher, for right peripheral neuropathy with femoral nerve impairment is granted since November 18, 2011 (to the extent not precluded by the amputation rule). 





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


